DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations: 1) "it" in line 12.  There is insufficient antecedent basis for this limitation in the claim because it is not clear what the “it” represents. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the interconnect device”. 2) “the first components” in line 14. There is insufficient antecedent basis for this limitation in the claim because the “first components” is not previously defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “first components”. Appropriate clarifications are required.

Claims 2-6, 11 recites the limitation “the first component” in lines 2, 2, 2, 2-3, 3, and 2, respectively. It is not clear which component in “first components” is “the first component”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “one of the first components”. Appropriate clarifications are required.

Claim 6 recites the limitation “the form” in line 2. There is insufficient antecedent basis for this limitation in the claim because the “form” is not previously defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a form”. Appropriate clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Patent No. 2016/0218420, hereafter Leung) further in view of Sakuma (Japanese Patent No. H0794884, hereafter Sakuma).
Regarding claim 1, Leung discloses that a radar device ([0006] line 1, radar) comprising: 
a housing ([0006] line 2, housing),
a shield ([0006] line 7, shield; [0031] lines 4-5, conductive plating, which is also a shield),
an interconnect device ([0006] lines 2-3, PCB),
an electronic circuit arrangement ([0006] lines 5-6, electronic components), and
antennas ([0032] line 8, antenna), 
where the circuit arrangement has electronic components ([0006] lines 5-6, electronic components),
where at least some of the electronic components are arranged on a first side of the interconnect device and the antennas are arranged on a second side of the interconnect device ([0006] lines 3-6, first side, RF, second side, electronic components),
where the shield and the interconnect device with the components and antennas arranged on the interconnect device are surrounded by the housing ([0006] lines 2-3, PCB, in housing; [0011] line 2, shield, in housing),
wherein, while the remaining components arranged on the first side of the interconnect device ([0041] lines 2-3, single PCB, integrate, RF, DSP, eliminating, connectors), with the exception of connecting elements, are arranged entirely between the first side of the interconnect device and the shield (Fig.1; [0006] lines 3-6, first side, RF, second side, electronic components; [0030] lines 9-11, housing 102, connector, shielded, connections).
However, Leung does not disclose hole on shield. In the same field of endeavor, Sakuma discloses that 
the shield has at least one hole, into or through which at least one of first components, arranged on the first side of the interconnect device, protrudes (Fig.2 items 26a, 26b, 26c, C1, C2, C3; page 4 lines 19-20, shield plate, feedthrough, holes)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Sakuma to layout big electronic components through holes on shield. Doing so would fix the electronic components, as recognized by Sakuma (page 4 line 20, fix).

Regarding claim 2, which depends on claim 1, Leung discloses that in the radar device,
a gap is provided between one of the first components and an edge of the hole (Fig.2 item 112; [0031] line 12, mounting shelf 112).

Regarding claim 3, which depends on claim 1, Leung does not disclose hole on shield. In the same field of endeavor, Sakuma discloses that in the radar device,
one of the first components at least partially touches edge of the hole (Fig.4 items C1, C2, C3 fit holes 26a, 26b, 26c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Sakuma to layout big electronic components through holes tightly on shield. Doing so would fix the electronic components, as recognized by Sakuma (page 4 line 20, fix).

Regarding claim 7, which depends on claim 1, Leung does not explicitly disclose detail of electronic component. In the same field of endeavor, Sakuma discloses that in the radar device,
the circuit arrangement has multiple first components (Fig.4 items C1, C2, C3 for through holes 26a, 26b, 26c, respectively).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Sakuma to layout big electronic components through holes if needed. Doing so would fix all of the electronic components, as recognized by Sakuma (page 4 line 20, fix).

Regarding claim 8, which depends on claim 1, Leung does not disclose holes on shield. In the same field of endeavor, Sakuma discloses that in the radar device, 
the shield has multiple holes (Fig.4 holes 26a, 26b, 26c for fitting items C1, C2, C3, respectively).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Sakuma to layout big electronic components through holes if needed. Doing so would fix all of the electronic components, as recognized by Sakuma (page 4 line 20, fix).

Regarding claim 9, which depends on claims 1 and 7, Leung does not disclose holes on shield. In the same field of endeavor, Sakuma discloses that in the radar device,
each first component protrudes into one of the holes or through one of the holes (Fig.4 items C1, C2, C3 for fitting holes 26a, 26b, 26c, respectively; protrude or through depends on the size of the component).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung to incorporate the teachings of Sakuma to layout big electronic components through holes if needed. Doing so would fix all of the electronic components, as recognized by Sakuma (page 4 line 20, fix).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leung and Sakuma as applied to claim 1 above, and further in view of Bare (U.S. Patent No. 2010/0049261, hereafter Bare).
Regarding claim 4, which depends on claim 1, Leung and Sakuma do not disclose electronic component with metal material. In the same field of endeavor, Bare discloses that in the radar device,
one of the first components has a housing at least partially made of metal ([0083] line 12, electrolytic capacitor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to use electronic components with metal material if needed (e.g. electrolytic capacitor). Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0083] lines 6-9).

Regarding claim 11, which depends on claim 1, Leung and Sakuma do not disclose detail about electronic component. In the same field of endeavor, Bare discloses that in the radar device,
one of the first components is an electrolytic capacitor ([0083] line 12, electrolytic capacitor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to use electronic components with metal material if needed (e.g. electrolytic capacitor). Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0083] lines 6-9).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, Sakuma, and Bare as applied to claims 1 and 4 above, and further in view of Baba (U.S. Patent No. 4831498, hereafter Baba), here also attach a manual from https://www.coilgun.info/theorycapacitors/AEappGUIDE.pdf for reference (hereafter AEappGUIDE.pdf).
Regarding claim 5, which depends on claims 1 and 4, Leung and Sakuma do not disclose connection between shield and electronic component housing. In the same field of endeavor, Bare discloses that in the radar device,
there is an electrically conducting connection between the metal of the housing of one of the first components and ground {[0092] lines 5-6, capacitor, ground; metal case of electrolytic capacitor is connected to negative terminal of capacitor (see AEappGUIDE.pdf page 1 “INSULATION AND GROUNDING”).}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to connect electronic component (e.g. electrolytic capacitor) with ground. Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0009] lines 9-13).
However, Leung, Sakuma, and Bare do not disclose shield connects to ground. In the same field of endeavor, Baba discloses that
there is an electrically conducting connection between ground and the shield (col.7 lines 18-24, conductive member for “shield”, connected, ground, shielding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung, Sakuma, and Bare with the teachings of Baba to connect shield with ground. Doing so would provide better electromagnetic shielding, as recognized by Baba (col.7 line 23).

Regarding claim 6, which depends on claims 1, and 4-5, Leung and Sakuma do not disclose connection between shield and electronic component housing. In the same field of endeavor, Bare discloses that in the radar device,
there is an electrically conducting connection in the form of a ground potential between the metal of the housing of one of the first components and ground {[0092] lines 5-6, capacitor, ground; metal case of electrolytic capacitor is connected to negative terminal of capacitor (see AEappGUIDE.pdf, page 1 “INSULATION AND GROUNDING”).}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to connect electronic component (e.g. electrolytic capacitor) with ground. Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0009] lines 9-13).
However, Leung, Sakuma, and Bare do not disclose shield connects to ground. In the same field of endeavor, Baba discloses that
there is an electrically conducting connection in the form of a ground potential between ground and the shield (col.7 lines 18-24, conductive member for “shield”, connected, appropriate ground, shielding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung, Sakuma, and Bare with the teachings of Baba to connect shield with ground. Doing so would provide better electromagnetic shielding, as recognized by Baba (col.7 line 23).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leung and Sakuma as applied to claim 1 above, and further in view of English et al (U.S. Patent No. 7488902, hereafter English).
Regarding claim 10, which depends on claim 1, Leung and Sakuma do not disclose some first components jointly protrude into or through holes on shield. In the same field of endeavor, English discloses that in the radar device,
some first components jointly protrude into the hole or into one of the holes of the shield or protrude through the hole or through one of the holes of the shield (col.5 lines 62-67, openings, access, components, PCB, EMI shielding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of English to layout big electronic components through holes on shield. Doing so would access electrical components of PCB contained within frame after the frame is attached to the PCB, as recognized by English (col.5 lines 62-64;).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leung and Sakuma as applied to claim 1 above, and further in view of Viana et al (U.S. Patent No. 6501415, hereafter Viana).
Regarding claim 12, which depends on claim 1, Leung and Sakuma do not disclose MMIC. In the same field of endeavor, Viana discloses that in the radar device,
 an MMIC is among the remaining components arranged on the first side of the interconnect device (col.8 lines 19-20, MMIC, substrate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Viana to use MMIC. Doing so would provide a radar system with high performance and be compact, portable, as well as, low cost, as recognized by Viana (col.1 lines 42-44, radar, performance, compact, portable).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648